IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-25,679-40


                           IN RE ARTHUR DAVID LOWE, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 659154-C IN THE 339TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Harris County and his application has not been properly forwarded to this Court.

       Respondent, the District Clerk of Harris County, shall forward Relator’s habeas application

to this Court, respond that Relator has not filed a habeas application in Harris County, or forward

a copy of an order designating issues together with correspondence documenting the date the State

received Relator’s habeas application. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and (d); TEX .

R. APP . P. 73.4(b)(5). This motion for leave to file will be held. Respondent shall comply with this

order within thirty days from the date of this order.
                        2



Filed: March 11, 2020
Do not publish